-Order unanimously reversed and verdict reinstated, without costs of this appeal to either party. Memorandum: Section 1141 of the Vehicle and Traffic Law in effect at the time of the accident out of which these actions arose, requires the vehicle turning left at an intersection to yield the right of *937way to any vehicle approaching from the opposite direction within the intersection or so close to the intersection as to constitute an immediate hazard. The evidence clearly indicates that a violation of such section was the immediate and proximate cause of the accident. Evidence establishing plaintiff’s contributory negligence would appear to be overwhelming. (See Pertofsky v. Drucks, 16 A D 2d 690.) There were clear questions of fact which were properly submitted to the jury and its determination should not have been disturbed. (Appeal from order of Oneida Trial Term granting plaintiff’s motion to set aside the verdict and granting a new trial, in an automobile negligence action.)
Present — Bastow, J. P., Goldman, Henry, Del Yeeehio and Marsh, JJ.